Simons, J. P. (concurring).
Plaintiff seeks in this action to recover from defendant, his psychiatrist, for defendant’s allegedly unjustified and damaging disclosure of confidential information about plaintiff’s condition to plaintiff’s wife. The members of the court are agreed that he may do so and that the action sounds in tort. We are divided about the nature of the cause of action, however, the majority believing it to be a “breach of fiduciary duty to confidentiality”, while I believe the cause of action to be for malpractice. The difference is one of substance, for the majority hold plaintiff may recover if he submits evidence of the professional relationship, the disclosure of confidential information and damages. Once plaintiff does so, it is for the doctor to offer evidence of justification and for the jury to weigh it. Plaintiff’s right to recover, as they see it, rests on proof of an unauthorized disclosure, the breach of an implied promise to hold confidential information received during treatment. In my view, plaintiff’s right to recover must rest upon his proof that the disclosure was wrongful or unjustified.
*489When a physician undertakes treatment of a patient, he impliedly represents that he possesses, and the law places upon him the duty of possessing, the reasonable degree of learning and skill possessed by physicians in the community generally. Culpable fault exists if the physician fails to live up to this standard (see Pike v Honsinger, 155 NY 201, 209). Confidentiality, particularly in the case of a psychiatrist, is a significant and important aspect of medical treatment and a promise of nondisclosure may readily be implied from the physician-patient relationship. Thus, the relationship has elements of a contract, as plaintiff’s first cause of action suggests, but commonly malpractice is a tort action predicated upon the physician’s violation of his duty to supply the quality of care promised when he undertook to treat the patient. The physician’s duty to honor this implied promise of confidentiality is merely another aspect of the treatment rendered and should be judged similarly.
The majority, by taking the cause of action out of the malpractice area, hold that all unauthorized disclosures, prima facie, violate reasonable medical care. The disclosure may be excused only if defendant proves that it was precipitated by danger to the patient, spouse or another. No other disclosure is permissible, apparently, even if mandated by statute (see, e.g., Public Health Law, § 3372; Penal Law, § 265.25).
But further than that, the established rules of professional malpractice base liability upon an objective standard measured by the general quality of care of the professional community (see. Toth v Community Hosp. at Glen Cove, 22 NY2d 255, 262). The rule advanced by the majority permits the standard of care in unauthorized disclosure cases to be set by the jury. Thus, in every case of disclosure, the physician is exposed to the danger of a damage verdict resting upon the jury’s subjective view of his explanation of his conduct even if it was in accordance with accepted medical practice. Thus, a jury disbelieving a physician’s evaluation that a patient is assaultive or suicidal may hold the physician liable for the most limited but necessary disclosure relating to such commonplace matters as advice *490to ensure that the patient takes prescribed medication or avoids stressful situations.
In short, to avoid a nonsuit, a plaintiff should submit evidence of more than an unauthorized disclosure by the physician. There should be evidence that the physician has engaged in the unskilled practice of medicine. The relationship between the parties, after all, is medical, not fiduciary. The doctor is hired to treat the patient and his. liability, if any, should be predicated upon his failure to do so properly.
The majority rely on Doe v Roe (93 Misc 2d 201, supra), but the facts of that case are not analogous. In Doe the psychiatrist published a book containing confidential information concerning a former patient. This was a commercial use of the information, clearly unrelated to the care of the patient and antagonistic to her best interests. The evidence at trial may establish that the disclosure here was similarly unrelated to plaintiff’s treatment, but it was made in a medical setting to a member of plaintiff’s family and defendant’s conduct should be judged, therefore, by malpractice standards.
Plaintiff should submit evidence that defendant did not exercise reasonable care in disclosing the confidential information to plaintiff’s wife and the legal rules governing professional malpractice actions generally should be applied to determine liability at the trial.
Callahan, Doerr and Moule, JJ., concur with Den-man, J.; Simons, J.P., concurs in a separate opinion.
Order modified, and as modified affirmed, with costs to defendant, in accordance with opinion by Denman, J.